Citation Nr: 1437528	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-01 485	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability manifested by seizures and strokes, to include as a result of immunizations for potential Gulf War deployment.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, post-traumatic stress disorder (PTSD), a "nervous condition," and  depression. 

3.  Entitlement to service connection for an upper back disability.  

4.  Entitlement to service connection for a bilateral shoulder disability. 

5.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for service connection for a disability manifested by seizures and strokes was perfected for appellate review by way of a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) received in August 2011 following a July 2011 statement of the case (SOC) addressing this issue.  The claims for service connection for an acquired psychiatric disorder and upper back, bilateral shoulder, and bilateral knee disabilities were perfected for appellate review by way of a substantive appeal (via a VA Form 9) received in January 2012 following statements of the case SOCs addressing these issues in January 2012.   

With respect to the claim for service connection for an acquired psychiatric disability, an unappealed October 2001 rating decision, to which the Veteran was notified in that month, denied service connection for a psychiatric disability characterized as a "nervous condition."  When a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Federal Circuit held that the term "factual basis" is defined as the Veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  The U. S. Court of Appeals for Veterans Claims has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on whether the evidence truly amounted to a new claim based upon a different diagnosed disease or injury, or whether the evidence substantiated an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009). 

With the above precedent and overlapping psychiatric symptomatology associated with the varying psychiatric diagnoses for which service connection is claimed in mind, the Board has found it appropriate to consolidate the claims for service connection for an acquired psychiatric disability as set forth on the Title Page.  See Velez, supra.  Such consolidation also serves the interests of judicial economy, and the adjudication herein will also not include a determination as to whether new and material evidence has been received to reopen the claim for service connection for a "nervous disorder," and instead will consist of an adjudication of the underlying merits of the claim for service connection for an acquired psychiatric disability, broadly defined, based on a de novo consideration of the entirety of the evidence of record.  Given the fact that the RO conducted the initial adjudication of this matter in the same manner, such an adjudication by the Board will result in no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); Ephraim, Boggs, supra.

In May 2012, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record. 
 
As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately the Board finds that further AOJ action with respect to the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

At the hearing before the undersigned, the Veteran asserted that during hospitalization in service for influenza, he suffered from symptoms of a stroke or seizure that were not properly identified as such at that time by his caregivers.  He also testified that during this in-service hospitalization, he was treated for bilateral shoulder and upper back injuries incurred as a result of a fall during a seizure.  The service treatment reports (STRs) do not reflect any nurses notes, progress notes, etc. from hospitalization; however, an October 1989 STR referred to the Veteran having been hospitalized from October 15 to October 20, 1989 for mononucleosis; there is a discharge report of record from the Fort Leonard Wood Hospital noting treatment for an upper respiratory infection, with an admission date of October16, 1989, and a discharge date of October 21 1989; and the medical history collected in April 1991 in conjunction with the separation examination reflected that the Veteran had been hospitalized for influenza at the Fort Leonard Wood Hospital.  

The undersigned notes that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from other STRs.  Therefore, given the indication in the STRs that the Veteran was hospitalized during service, a remand is required for the purpose of obtaining any such separately stored in-service hospitalization records which may exist so as to comply with the duty to assist the Veteran.  38 U.S.C.A. § 5103(A)(c)(1) (West 2002 & Supp. 2012). 

Also with regard to development of the record, the Veteran testified as to having received relevant VA medical treatment within one year of service.  The current record does not reflect any records of VA medical treatment dated prior to 2009; as such and in light of the Veteran's testimony, the AOJ upon remand will be requested to ensure that all relevant VA treatment reports have been obtained, particularly those proximate to separation from service.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

As the Veteran also at the hearing before the undersigned referred to the possible existence of additional pertinent private treatment reports shortly after service [at facilities described as "Wells" and Barnes," as well as psychiatric treatment provided by a Dr. Chaganti, some records of which are of record], the AOJ upon remand will also be directed to conduct the appropriate development to obtain any pertinent private treatment reports that may be available.  

The Board also finds that given written argument presented by the Veteran in November 2010 and his attorney at the May 2012 hearing with regard to the manner in which the medical professional who conducted the October 2010 VA examination that addressed the claim for service connection for a bilateral knee disability evaluated the medical record, and the fact that the reports from this examination do not reflect consideration of STRs documenting right knee symptomatology, the October 2010 VA examination is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Accordingly, the AOJ upon remand will be requested to afford the Veteran another VA examination addressing his claim for service connection for a bilateral knee disability.  

To the extent that the development in this remand results in the obtaining of in-service hospitalization reports reflecting evidence of seizures/strokes, or back or shoulder symptomatology, the AOJ will be directed to afford the Veteran VA examination(s) addressing the claims for service connection for these disabilities that include opinion(s) as to whether any such disability is etiologically related to relevant symptomatology shown during this hospitalization.  Finally, as the Veteran testified to the undersigned that the stressor that triggered his PTSD was the reported in-service stroke, the AOJ will also be directed to afford the Veteran a VA examination addressing the claim for service connection for an acquired psychiatric disability should in-service hospitalization reports be obtained that reflect treatment for a stroke/seizures.        

Accordingly, the case is REMANDED for the following action:

1.  As it is again noted that in-service hospitalization records are sometimes stored separately from other service medical records, contact the NPRC with a specific request for any separately stored hospitalization records pertaining to the Veteran, to include from hospitalization at the Fort Leonard Wood Hospital in October 1989.  If such records are not in existence or cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2.  Associate the complete VA clinic records pertinent to the Veteran dated prior to 2009, to include any proximate to separation from service.  (Treatment beginning in 1991-VAMC in St Louis, John Cochran on Grand-See hearing transcript pgs. 7-8, 28)

3.  Request that the Veteran identify any outstanding non-VA treatment records.  After securing any necessary authorization from him, to include from the reported relevant treatment at the "Wells" or "Barnes" facilities and by Surendra Chaganti, M.D. referenced at the hearing, obtain all reports that the Veteran identifies that are not currently of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any current right and/or left knee disorder.  The claims files, to include a copy of this Remand, and  electronic record/Virtual VA and VBMS files, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The following is requested: 

(A)  The examiner should identify all current disorders of the right and left knees.

(B)  For any knee disability currently shown, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's active military service, to include the STRs reflecting retropatellar pain syndrome in each knee.  In rendering his or her opinion, the clinician must consider the Veteran's statements in sworn testimony to the undersigned regarding knee symptoms beginning in service and continuity of knee symptomatology thereafter.  

The examiner should provide supporting rationale for each opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

5.  To the extent that the development requested herein results in the obtaining of in-service hospitalization reports reflecting evidence of seizures/strokes, or back or shoulder symptomatology, the AOJ should, as appropriate, afford the Veteran a VA examination(s) addressing the claims for service connection for seizures/strokes and back, shoulder, and acquired psychiatric disabilities that include opinion(s) as to whether any such disability is etiologically related to relevant symptomatology shown during this hospitalization.  

6.  After completing the above, and any other development as may be indicated, the claims should be readjudicated based on the entirety of the evidence, to include all evidence received as a result of the development requested above.  To the extent any claim is denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



